       Case 1:19-cv-00108-DAD-BAM Document 49 Filed 09/11/20 Page 1 of 3



1
2
3
4
5
6                                  UNITED STATES DISTRICT COURT

7                                EASTERN DISTRICT OF CALIFORNIA

8    FRED FELEKI MARTINEZ,                          )   Case No.: 1:19-cv-00108-DAD-BAM (PC)
9                                                   )
                   Plaintiff,                       )
                                                    )   ORDER GRANTING DEFENDANTS REQUEST
10          v.                                          TO RESCHEDULE THE SEPTEMBER 29, 2020
                                                    )   VIDEO SETTLEMENT CONFERENCE
11                                                  )   (ECF No. 48)
     CALIFORNIA STATE PRISON,
                                                    )
12   CORCORAN, et.al.,                              )   Date: November 2, 2020
                                                    )   Time: 11:00 a.m.
13                 Defendants.                      )
                                                    )   ORDER VACATING WRIT OF HABEAS
14                                                      CORPUS AD TESTIFICANDUM TO PRODUCE
                                                    )
                                                    )   INMATE FRED FELEKI MARTINEZ, CDCR #g-
15                                                      36444
                                                    )   (ECF No. 46)
16                                                  )
                                                    )   ORDER DIRECTING CLERK’S OFFICE TO
17                                                  )   SERVE ORDER BY E-MAIL ON CALIFORNIA
                                                    )   MEDICAL FACILITY
18                                                  )
19
20          Plaintiff Fred Feleki Martinez is appearing pro se and in forma pauperis in this civil rights
21   action pursuant to 42 U.S.C. § 1983.
22          This action is currently set for a video settlement conference before the undersigned on
23   September 29, 2020.
24          On September 1, 2020, the Court issued a writ of habeas corpus ad testificandum directing the
25   production of Plaintiff Fred Feleki Martinez, inmate, CDCR #G-36444, for a video settlement
26   conference on September 29, 2020, as a witness on his own behalf in this matter. (ECF No. 46.)
27          On September 10, 2020, Defendants filed a request to reschedule the settlement conference
28   September 29, 2020, to accommodate the restrictions the California Department of Corrections and
                                                        1
       Case 1:19-cv-00108-DAD-BAM Document 49 Filed 09/11/20 Page 2 of 3



1    Rehabilitation has put into place to restrict the spread of COVID-19. (ECF No. 48.) Defendants

2    request the conference be rescheduled for November 2, 2020, and counsel has been informed that

3    California Medical Facility’s videoconferencing equipment is available that date from 8:30 a.m. to

4    1:30 p.m. (Id.)

5             The Court finds good cause to continue the video settlement conference in this matter.

6    Therefore, the transportation writ for Inmate Fred Feleki Martinez shall be vacated.

7             Accordingly, it is HEREBY ORDERED that:

8             1.     Defendants’ request to reschedule the September 29, 2020 video settlement conference,

9                    (ECF No. 48), is GRANTED;

10            2.     The September 29, 2020 video settlement conference is continued to November 2, 2020

11                   at 11:00 a.m.;

12            3.     Counsel for Defendants is required to arrange for Plaintiff’s participation by contacting

13                   the Litigation Coordinator at the institution where Plaintiff is housed. Counsel shall also

14                   contact Courtroom Deputy, Mamie Hernandez, at (559) 499-5672 or

15                   mhernandez@caed.uscourts.gov for information on how to facilitate the conference;

16            4.      The writ of habeas corpus ad testificandum directing the production of Fred Feleki

17                    Martinez, inmate, CDCR #G-36444, issued on September 1, 2020, (ECF No. 46), is

18                    VACATED;

19            5.      The Clerk’s Office shall serve a courtesy copy of this order by e-mail on the Litigation

20                    Coordinator at California Medical Facility, and on the Litigation Coordinator of any

21                    other institution(s) which require this information; and

22            6.      The Court will issue an amended transportation writ in due course.

23
24
25   IT IS SO ORDERED.

26   Dated:        September 10, 2020
27                                                       UNITED STATES MAGISTRATE JUDGE

28

                                                           2
     Case 1:19-cv-00108-DAD-BAM Document 49 Filed 09/11/20 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
